DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 recite “markings that define a signature of a material removal procedure.” However, it is unclear what structure is required such that a marking “defines a signature of a material removal procedure.” Specifically, it is unclear if the marking is merely intended to be a result of a manufacturing process, or if there is intended to be some specific structure required for the marking, or an intended use of the marking. Moreover, as any “marking” that has a different structure from that of the color filter layers could be “a signature of a material removal procedure,” the metes and bounds of the claim are unclear, as it is impossible to discern what structures are encompassed by the claims.
Similarly, claims 5 and 12 recite that “the markings define a signature of a grinding procedure.” Again, it is unclear if the marking is merely intended to be a result of a manufacturing process, or if there is intended to be some specific structure required for the marking, or an intended use of the marking. 
For the purposes of examination, any molding compound with a different structure than the optical filters will be interpreted as reading on the claimed limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mathai et al. (PCT-Pub No. WO 2016/099531 A1; hereinafter – “Mathai”).
Regarding claim 1, Mathai teaches an array of optical filters having a front side and a back side comprising:
a first optical filter (312) comprising a first substrate having a back surface coincident with the back side of the array and a first filter layer having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 3; Paragraphs 0015 and 0024-0026);
a second optical filter (314) comprising a second substrate having a back surface coincident with the back side of the array and a second filter layer having a front surface coincident with the front side 
a molding compound (332) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the first and second optical filter layers and being coplanar with the back surfaces of the first and second substrates (See e.g. Fig. 3; Paragraphs 0024-0026).
Regarding claim 4, Mathai teaches the array of optical filters of claim 1, as above.
Mathai further teaches that the back surface of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation 
Regarding claim 5, Mathai teaches the array of optical filters of claim 4, as above.
Mathai further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (U.S. Patent No. 4,741,963; hereinafter – “Wada”).
Regarding claim 1, Wada teaches an array of optical filters having a front side and a back side comprising:

a second optical filter (GF) comprising a second substrate having a back surface coincident with the back side of the array and a second filter layer having a front surface coincident with the front side of the array, the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths different from the first range (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40); and
a molding compound (BM) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the first and second optical filter layers and being coplanar with the back surfaces of the first and second substrates (See e.g. Fig. 4a; C. 6, L. 41-48).
Regarding claim 2, Wada teaches the array of optical filters of claim 1, as above.
Wada further teaches that the first substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 3, Wada teaches the array of optical filters of claim 1, as above.
Wada further teaches that the second substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 4, Wada teaches the array of optical filters of claim 1, as above.
Wada further teaches that the back surface of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.
Regarding claim 5, Wada teaches the array of optical filters of claim 4, as above.
Wada further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai in view of Wada.
Regarding claim 2, Mathai teaches the array of optical filters of claim 1, as above.
Mathai further teaches additional substrates and elements that can be made of glass (Paragraphs 0021 and 0027), but fails to explicitly disclose that the first substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having a substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Mathai such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 3, Mathai teaches the array of optical filters of claim 1, as above.
Mathai further teaches additional substrates and elements that can be made of glass (Paragraphs 0021 and 0027), but fails to explicitly disclose that the second substrate comprises glass.
However, Wada teaches an optical filter comprising a second optical filter (GF) having a substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Mathai such that the substrate is made of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai or Wada in view of Kawaguchi et al. (U.S. Patent No. 7,294,439; hereinafter – “Kawaguchi”).
Regarding claim 6, Mathai and Wada each teaches the array of optical filters of claim 1, as above.
Mathai and Wada fail to explicitly disclose that the molding compound has a thickness from the front side of the array of optical filters to the back side of the array of optical filters in a range of 50 μm to 500 μm.
However, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46), wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (U.S. Patent No. 7,294,439; hereinafter – “Kawaguchi”).
Regarding claim 7, Kawaguchi teaches an optical filter comprising:
an optically transparent substrate (4, 4R) having a front side and a back side (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46);
an optical filter layer (2R) on the front side of the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46); and
a molding compound (5) deposited on a sidewall of the optically transparent substrate and the optical filter layer, the molding compound being coplanar with the back side of the optically transparent substrate and a front side of the optical filter layer (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46),
wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Kawaguchi such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Kawaguchi teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Kawaguchi further teaches that the array comprises a second optical filter having a second optically transparent substrate (4G) and a second optical filter layer (2G), the second optical filter laterally spaced from the optical filter with the molding compound intervening between the optical filter and the second optical filter (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 10¸Kawaguchi teaches the array of claim 9, as above.

Regarding claim 11, Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Regarding claim 12, Kawaguchi teaches the optical filter of claim 11, as above.

Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Regarding claim 13, Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Wada.
Regarding claim 8, Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches additional substrates and elements that can be made of glass (C. 4, L. 32-43), but fails to explicitly disclose that the optically transparent substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having an optically transparent substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Kawaguchi such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent No. 6,068,953; hereinafter – “Matsumoto”) in view of Kawaguchi.
Regarding claim 7, Matsumoto teaches an optical filter comprising:

an optical filter layer (13) on the front side of the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-11); and
a molding compound (14) deposited on a sidewall of the optically transparent substrate and the optical filter layer, the molding compound being coplanar with the back side of the optically transparent substrate and a front side of the optical filter layer (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Matsumoto fails to explicitly disclose that the molding compound has a thickness from the front side of the array of optical filters to the back side of the array of optical filters in a range of 50 μm to 500 μm.
However, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46), wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Matsumoto such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Matsumoto in view of Kawaguchi teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Matsumoto further teaches that the array comprises a second optical filter having a second optically transparent substrate (12) and a second optical filter layer (13), the second optical filter laterally spaced from the optical filter with the molding compound (14) intervening between the optical filter and the second optical filter (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 10¸ Matsumoto in view of Kawaguchi teaches the array of claim 9, as above.
Matsumoto further teaches that a back side of the second optically transparent substrate being coplanar with the back side of the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 11, Matsumoto in view of Kawaguchi teaches the optical filter of claim 7, as above.
Matsumoto further teaches that the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Matsumoto anticipates the claim.
Regarding claim 12, Matsumoto in view of Kawaguchi teaches the optical filter of claim 11, as above.
Matsumoto further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Matsumoto anticipates the claim.
Regarding claim 13, Matsumoto in view of Kawaguchi teaches the optical filter of claim 7, as above.
Matsumoto further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Kawaguchi, as applied to claim 7 above, and further in view of Wada.
Regarding claim 8, Matsumoto in view of Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches additional substrates and elements that can be made of glass (C. 4, L. 32-43), but Matsumoto and Kawaguchi fail to explicitly disclose that the optically transparent substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having an optically transparent substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Matsumoto such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 06/19/2020, with respect to the rejection(s) of claim(s) 1 and 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mathai, Wada, Kawaguchi, and Matsumoto, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xiao et al. (U.S. PG-Pub No. 2017/0184789 and U.S. Patent No. 10,012,796) teaches a MUX/DEMUX comprising capillary filter block including a similar filter array.

Mae et al. (U.S. Patent No. 8,350,054) teaches an optical filter having a similar structure.
Kawaguchi et al. (U.S. PG-Pub No. 2004/0051781) teaches a color conversion filter having a similar structure with a substrate layer and color filter layer.
Sato et al. (U.S. Patent No. 5,916,714) teaches the preparation of a pixel sheet provided with black matrix having a similar structure.
Matsushima et al. (U.S. Patent No. 5,395,678) teaches a thin film color filter for liquid crystal display having a similar arrangement of color filter layers and molding compound.
Sugihara et al. (U.S. Patent No. 4,948,706) teaches a similar color filter with a transparent substrate layer and color filter layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896